DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Election/Restrictions
Claims 32-53 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 20, 2021.
Applicant’s election without traverse of claims 1-31 in the reply filed on April 20, 2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “spectrum obtainer” in claims 17-20 and “spectrum reconstructor” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ermakov (US 20090306521 A1).
Regarding claim 17, Ermakov teaches an antioxidant sensor (Fig. 1, Paragraph 0040:  “the apparatus of the present invention for measuring carotenoids and like substances in biological tissue using reflection spectroscopy”), comprising: 
a spectrum obtainer configured to obtain a skin spectrum of an object (Fig. 1, spectrograph); and a processor (Paragraph 0054:  “a computer 210 for data acquisition, processing, and display”) configured to obtain a hemoglobin index based on the skin spectrum (Paragraph 0068:  “the characteristic pronounced double-band spectral feature of oxygen-reach blood (HbO) in the reflectivity spectrum in the 540-590 nm range nearly disappears while a weaker, single-band component of oxygen-less blood (Hb) appears in the spectral range around 570 nm after blood flow restriction”), and to determine an antioxidant level of the object based on to the obtained hemoglobin index (Paragraph 0038:  “identify an optimal blood-depleted tissue condition for the eventual recording of a reflectivity spectrum that is useful for the derivation of the tissue carotenoid levels”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-6, 10, 12, 15, and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ermakov in view of Morita (US 20170340273 A1, cited by applicant).
	Regarding claim 1, Ermakov teaches an antioxidant sensor (Fig. 1, Paragraph 0040:  “the apparatus of the present invention for measuring carotenoids and like substances in biological tissue using reflection spectroscopy”), comprising: 
a light source configured to emit light having a first wavelength onto an object (Paragraph 0040:  “the light source generates light with significant intensities in the wavelength range 350-800 nm, which extends past the absorption range of carotenoids to the deep blue/near UV range and also to the far red/near IR spectral range”:  A specific subsection/intensity of the wavelength range can be considered the first wavelength); 
a light source configured to emit light having a second wavelength onto the object (Paragraph 0040:  “the light source generates light with significant intensities in the wavelength range 350-800 nm, which extends past the absorption range of carotenoids to the deep blue/near UV range and also to the far red/near IR spectral range”:  A specific subsection/intensity of the wavelength range can be considered the second wavelength); 
a light source configured to emit light having a third wavelength onto the object, the first wavelength, the second wavelength, and the third wavelength being different from each other (Paragraph 0040:  “the light source generates light with significant intensities in the wavelength range 350-800 nm, which extends past the absorption range of carotenoids to the deep blue/near UV range and also to the far red/near IR spectral range”:  A specific subsection/intensity of the wavelength range can be considered the third wavelength); 
(Fig. 1, Spectograph); and 
a processor (Paragraph 0054:  “a computer 210 for data acquisition, processing, and display”) configured to obtain a hemoglobin index by driving the light source (Paragraph 0068:  “the characteristic pronounced double-band spectral feature of oxygen-reach blood (HbO) in the reflectivity spectrum in the 540-590 nm range nearly disappears while a weaker, single-band component of oxygen-less blood (Hb) appears in the spectral range around 570 nm after blood flow restriction”), and to obtain an antioxidant signal of the object by driving the light source based on the obtained hemoglobin index satisfying a condition (Paragraph 0038:  “identify an optimal blood-depleted tissue condition for the eventual recording of a reflectivity spectrum that is useful for the derivation of the tissue carotenoid levels”).
Ermakov fails to teach of having a first, second, and third light source explicitly.  Ermakov does disclose that other light sources could be used (Paragraph 0041:  “the light source may comprise other devices for generating spectrally broad light”).
Morita teaches a first, second, and third light source (Paragraph 0128:  “it is also possible to provide a plurality of light-emitting diodes (LEDs) 31a, 31b, 31c, and 31d that emit light beams in different wavelength bands”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the light source of Ermakov to incorporate the multiple light sources of Morita, because it allows explicit separation into specific wavelengths (Paragraphs 0128-0133 of Morita).

Regarding claim 2, Ermakov teaches a sensor wherein the antioxidant signal is a signal associated with carotenoid (Paragraph 0040:  “apparatus of the present invention for measuring carotenoids and like substances in biological tissue using reflection spectroscopy”).

Regarding claim 3, Ermakov teaches a sensor wherein the processor is further configured to: obtain a hemoglobin signal of the object by driving the light source; obtain a base signal by driving the second source; and obtain the hemoglobin index by normalizing the hemoglobin signal based on the base signal (Fig. 5 and Paragraph 0066:  “apparent absorbances for unrestricted and restricted blood flow after background subtraction”:  Background is the base signal and one form of normalization is subtraction from the hemoglobin signal (unrestricted and restricted) and Paragraph 0045:  “the normalization of the spectra to a diffusively scattering white reference standard”).
Ermakov fails to explicitly teach a first or second light source.  Ermakov does disclose that other light sources could be used (Paragraph 0041:  “the light source may comprise other devices for generating spectrally broad light”).
Morita teaches a first and second light source (Paragraph 0128:  “it is also possible to provide a plurality of light-emitting diodes (LEDs) 31a, 31b, 31c, and 31d that emit light beams in different wavelength bands”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the light source of Ermakov to incorporate the multiple light sources of Morita, because it allows explicit separation into specific wavelengths (Paragraphs 0128-0133 of Morita).

Regarding claim 4, Ermakov teaches a system wherein the processor is further configured to obtain the hemoglobin index by subtracting the base signal from the hemoglobin signal or by dividing the hemoglobin signal by the base signal (Fig. 5 and Paragraph 0066:  “apparent absorbances for unrestricted and restricted blood flow after background subtraction”).

(Paragraph 0040:  “the light source generates light with significant intensities in the wavelength range 350-800 nm, which extends past the absorption range of carotenoids to the deep blue/near UV range and also to the far red/near IR spectral range”:  A specific subsection/intensity of the wavelength range can be considered the specific color wavelengths, which both fall within the 350-800 nm range).

Regarding claim 6, Ermakov teaches a system wherein the obtained hemoglobin index is based on pressure applied to the object (Fig. 5 and Paragraph 0067:  “The restricted blood flow spectrum was measured after applying the pressure cuff for about 2 minutes”).

Regarding claim 10, Ermakov teaches a system wherein the third wavelength is a blue wavelength (Paragraph 0040:  “the light source generates light with significant intensities in the wavelength range 350-800 nm, which extends past the absorption range of carotenoids to the deep blue/near UV range and also to the far red/near IR spectral range”:  A specific subsection/intensity of the wavelength range can be considered the specific color wavelengths, which blue falls within the 350-800 nm range).

Regarding claim 12, Ermakov teaches a system wherein the light receiver comprises at least one of a photodetector or a spectrometer (Fig. 1, spectrograph).

Regarding claim 15, Ermakov teaches wherein the processor is further configured to determine an antioxidant level by analyzing the antioxidant signal (Paragraph 0037:  “The shape and strength of these absorptions can be derived from the reflection spectra, their strength can be quantified in optical density units, and therefore this measure can be used as direct indicator for the concentration levels of the carotenoids present in a subject's skin”).

Regarding claim 18, Ermakov teaches a sensor wherein the spectrum obtainer (Fig. 1, spectrograph) comprises: 
a light source configured to emit light having different wavelengths onto the object (Paragraph 0040:  “the light source generates light with significant intensities in the wavelength range 350-800 nm, which extends past the absorption range of carotenoids to the deep blue/near UV range and also to the far red/near IR spectral range”:  A specific subsection/intensity of the wavelength range can be considered each wavelength); 
a photodetector configured to receive light reflected or scattered from the object (Fig. 1, spectrograph); and 
a spectrum reconstructor configured to reconstruct the skin spectrum based on the received light (Paragraph 0054:  “a computer 210 for data acquisition, processing, and display” and Paragraph 0046:  “The spectrally dispersed light is directed to a light detection system that measures the light intensity as a function of wavelength in the wavelength range spanning across the absorption bands of all skin chromophors. The light detection system then converts the diffusively scattered light signals into a form suitable for visual display such as on a computer monitor or the like, and the resulting carotenoid absorption”).
Ermakov fails to explicitly teach a plurality of light sources being used.    Ermakov does disclose that other light sources could be used (Paragraph 0041:  “the light source may comprise other devices for generating spectrally broad light”).
Morita teaches a plurality of light source (Paragraph 0128:  “it is also possible to provide a plurality of light-emitting diodes (LEDs) 31a, 31b, 31c, and 31d that emit light beams in different wavelength bands”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the light source of Ermakov to incorporate the multiple light sources of Morita, because it allows explicit separation into specific wavelengths (Paragraphs 0128-0133 of Morita).

Regarding claim 19, Ermakov teaches a sensor wherein the spectrum obtainer comprises: a light source configured to emit light having different wavelengths onto the object (Paragraph 0040:  “the light source generates light with significant intensities in the wavelength range 350-800 nm, which extends past the absorption range of carotenoids to the deep blue/near UV range and also to the far red/near IR spectral range”:  A specific subsection/intensity of the wavelength range can be considered each wavelength); and 
a spectrometer configured to generate the skin spectrum by separating the light reflected or scattered from the object (Fig. 1, spectrograph).
Ermakov fails to explicitly teach a plurality of light sources being used.    Ermakov does disclose that other light sources could be used (Paragraph 0041:  “the light source may comprise other devices for generating spectrally broad light”).
Morita teaches a plurality of light sources (Paragraph 0128:  “it is also possible to provide a plurality of light-emitting diodes (LEDs) 31a, 31b, 31c, and 31d that emit light beams in different wavelength bands”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the light source of Ermakov to incorporate the multiple light sources of Morita, because it allows explicit separation into specific wavelengths (Paragraphs 0128-0133 of Morita).

(Paragraph 0040:  “The apparatus contains a white-light source 100, which in one preferred embodiment is a tungsten-halogen light source”); and 
a spectrometer configured to generate the skin spectrum by separating the light reflected or scattered from the object (Fig. 1, spectrograph).

Regarding claim 21, Ermakov teaches a sensor wherein the processor is further configured to extract absorbance of a first wavelength (Paragraph 0068:  “reflectivity spectrum in the 540-590 nm”) and absorbance of a second wavelength (Paragraph 0065:  “620 nm as the background wavelength”) from the skin spectrum, and obtains the hemoglobin index by normalizing the absorbance of the first wavelength based on the absorbance of the second wavelength (Fig. 5 and Paragraph 0066:  “apparent absorbances for unrestricted and restricted blood flow after background subtraction”:  Background is the base signal and one form of normalization is subtraction from the hemoglobin signal (unrestricted and restricted) and Paragraph 0045:  “the normalization of the spectra to a diffusively scattering white reference standard”).

Regarding claim 22, Ermakov teaches a sensor wherein the processor is further configured to obtain the hemoglobin index by subtracting the absorbance of the second wavelength from the absorbance of the first wavelength (Fig. 5 and Paragraph 0066:  “apparent absorbances for unrestricted and restricted blood flow after background subtraction”), or by dividing the absorbance of the first wavelength by the absorbance of the second wavelength.

Regarding claim 23, Ermakov teaches a sensor wherein: the first wavelength is a green wavelength; and the second wavelength is a red wavelength (Paragraph 0040:  “the light source generates light with significant intensities in the wavelength range 350-800 nm, which extends past the absorption range of carotenoids to the deep blue/near UV range and also to the far red/near IR spectral range”:  A specific subsection/intensity of the wavelength range can be considered the specific color wavelengths, which both fall within the 350-800 nm range).

Regarding claim 24, Ermakov teaches a sensor wherein the obtained hemoglobin index is based on pressure applied to the object (Fig. 5 and Paragraph 0067:  “The restricted blood flow spectrum was measured after applying the pressure cuff for about 2 minutes”).

Claims 7-9 and 13-14 is rejected under 35 U.S.C. 103 as being unpatentable over Ermakov and Morita as applied to claim 1 above, and further in view of Freeman (US 20140378779 A1).
Regarding claim 7, Ermakov and Morita teaches a system wherein the processor is further configured to obtain the antioxidant signal by driving the third light source (Ermakov Paragraph 0040:  “the light source generates light with significant intensities in the wavelength range 350-800 nm, which extends past the absorption range of carotenoids to the deep blue/near UV range and also to the far red/near IR spectral range”:  A specific subsection/intensity of the wavelength range can be considered the third wavelength).  Morita teaches a third light source (Morita Paragraph 0128:  “it is also possible to provide a plurality of light-emitting diodes (LEDs) 31a, 31b, 31c, and 31d that emit light beams in different wavelength bands”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the light source of Ermakov to incorporate the multiple light sources of Morita, because it allows explicit separation into specific wavelengths (Paragraphs 0128-0133 of Morita).
Ermakov and Morita fail to explicitly teach a system wherein the change in light source is in response to the obtained hemoglobin index being lower than a predetermined threshold value.
(Paragraph 0109:  “When the amount of blood circulating in the tissue falls below a threshold level, a loss of the characteristic `W` shape (e.g., in the region of about 525-575 nm) occurs because of a decrease in the amount of hemoglobin present which absorbs light strongly over this region”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reason for the changing light source of Ermakov and Morita to incorporate the hemoglobin threshold characteristic of Freeman, because there is a shift in color of the object, which would require a different wavelength of light (Paragraph 0109 of Freeman).

Regarding claim 8, Ermakov further teaches a system wherein the processor is further configured to preprocess the antioxidant signal (Paragraph 0070:  “As a result of these two events, the tissue site is optimally prepared for the reflectivity-based determination of skin carotenoids, since the spectral contributions from Hb and HbO are drastically reduced in the wavelength range critical for the measurement”) based on a hemoglobin signal obtained by driving the first light source (Paragraph 0068:  “the characteristic pronounced double-band spectral feature of oxygen-reach blood (HbO) in the reflectivity spectrum in the 540-590 nm range nearly disappears while a weaker, single-band component of oxygen-less blood (Hb) appears in the spectral range around 570 nm after blood flow restriction”).

Regarding claim 9, Ermakov further teaches a system wherein the processor is further configured to normalize the antioxidant signal by subtracting the hemoglobin signal from the antioxidant signal (Paragraph 0069:  “In order to derive the carotenoid absorption strength quantitatively from the measured reflectivity spectra, the scattering background in the reflectivity spectrum in the 350-700 nm wavelength range is approximated with a 1/lambda n wavelength dependence (dotted curve in FIG. 5b)” and Paragraph 0074:  “After subtraction of the background from the measured spectrum, the absorption spectrum shown in panel (b) is obtained”) or by dividing the antioxidant signal by the hemoglobin signal.

Regarding claim 13, Ermakov and Morita teach a system further comprising at least one light source configured to emit light having one or more wavelengths to the object (Ermakov Paragraph 0040:  “the light source generates light with significant intensities in the wavelength range 350-800 nm, which extends past the absorption range of carotenoids to the deep blue/near UV range and also to the far red/near IR spectral range”), 
wherein the processor is further configured to obtain the antioxidant signal by driving the third light source (Morita Paragraph 0128:  “it is also possible to provide a plurality of light-emitting diodes LEDs) 31a, 31b, 31c, and 31d that emit light beams in different wavelength bands”:  See argument for claim 1 above about combination with Ermakov), 
obtain at least one preprocessing signal by driving the at least one light source (Paragraph 0068:  “the characteristic pronounced double-band spectral feature of oxygen-reach blood (HbO) in the reflectivity spectrum in the 540-590 nm range nearly disappears while a weaker, single-band component of oxygen-less blood (Hb) appears in the spectral range around 570 nm after blood flow restriction”), and preprocess the antioxidant signal based on the at least one preprocessing signal (Paragraph 0070:  “As a result of these two events, the tissue site is optimally prepared for the reflectivity-based determination of skin carotenoids, since the spectral contributions from Hb and HbO are drastically reduced in the wavelength range critical for the measurement” and Paragraph 0074:  “After subtraction of the background from the measured spectrum, the absorption spectrum shown in panel (b) is obtained”).

Freeman teaches a system wherein the change in light source would be in response to the obtained hemoglobin index being lower than a predetermined threshold value (Paragraph 0109:  “When the amount of blood circulating in the tissue falls below a threshold level, a loss of the characteristic `W` shape (e.g., in the region of about 525-575 nm) occurs because of a decrease in the amount of hemoglobin present which absorbs light strongly over this region”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reason for the changing light source of Ermakov and Morita to incorporate the hemoglobin threshold characteristic of Freeman, because there is a shift in color of the object, which would require a different wavelength of light (Paragraph 0109 of Freeman). 

Regarding claim 14, Ermakov further teaches a system wherein the one or more wavelengths comprise a green wavelength or a wavelength that is a blue wavelength (Paragraph 0040:  “the light source generates light with significant intensities in the wavelength range 350-800 nm, which extends past the absorption range of carotenoids to the deep blue/near UV range and also to the far red/near IR spectral range”:  A specific subsection/intensity of the wavelength range can be considered the specific color wavelengths, which blue and green fall within the 350-800 nm range).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ermakov and Morita as applied to claim 1 above, and further in view of Hovanes (WO 2005011479 A2).
Regarding claim 11, Ermakov and Morita fail to teach a sensor wherein in response to the obtained hemoglobin index being greater than or equal to a predetermined threshold value, the 
Hovanes teaches a sensor wherein in response to the obtained hemoglobin index being greater than or equal to a predetermined threshold value, the processor is further configured to generate guide information indicating to increase pressure applied to the object, and provide the guide information to a user (Pg. 6:  “The occlusion sensor alternately may detect blood oxygen saturation levels or variations thereof, such that a positive variation or a detected value above a threshold may be used as an indication of blood flow past the tourniquet. In an alternate embodiment, the present invention comprises a method for controlling a surgical tourniquet. The method may include the steps of inflating a pressure cuff to an initial pressure, detecting blood flow past a pressure cuff when blood flows past the pressure cuff, incrementally increasing pressure in the pressure cuff” and Pg. 8: “input/output interface for use with the present invention”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Ermakov and Morita to include the increasing pressure cuff of Hovanes, because it allows for the correct levels of blood flow needed (Pg. 6 of Hovanes).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ermakov and Morita as applied to claim 1, and further in view of Harper (US 20110193704 A1).
Regarding claim 16, Ermakov and Morita fail to teach a sensor wherein in response to the antioxidant level being lower than a predetermined threshold level, the processor is configured to generate recommendation information indicating to increase the antioxidant level and provide the recommendation information to a user.
Harper teaches a sensor wherein in response to the antioxidant level being lower than a predetermined threshold level, the processor is configured to generate recommendation information (Paragraph 0074:  “For example, if the user performs a blood glucose test and the user's blood glucose level is either lower than 20 mg/dL (or other predetermined threshold) or higher than 500 mg/dL (or other predetermined threshold), a "Low" or a "High" indication is displayed … In such cases, in certain embodiments, an alert screen may be output on the display 210 in which it is recommended that the user contact a healthcare professional or take corrective action, such as carbohydrate ingestion or taking medication, such as insulin”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Ermakov and Morita to incorporate the recommendation system of Harper to antioxidant levels, because it allows corrective action to take place (Paragraph 0074 of Harper).

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ermakov in view of Freeman.
Regarding claim 25, Ermakov teaches a sensor wherein the processor is further 44configured to extract absorbance of a third wavelength from the skin spectrum Ermakov Paragraph 0040:  “the light source generates light with significant intensities in the wavelength range 350-800 nm, which extends past the absorption range of carotenoids to the deep blue/near UV range and also to the far red/near IR spectral range”:  A specific subsection/intensity of the wavelength range can be considered the third wavelength), and determine the antioxidant level of the object based on the extracted absorbance of the third wavelength (Paragraph 0074:  “After subtraction of the background from the measured spectrum, the absorption spectrum shown in panel (b) is obtained, clearly revealing the three distinct vibronic absorption features characteristic of carotenoid absorption bands.”).
Ermakov fails to explicitly teach a system wherein the change in wavelength is in response to the obtained hemoglobin index being lower than a predetermined threshold value.
(Paragraph 0109:  “When the amount of blood circulating in the tissue falls below a threshold level, a loss of the characteristic `W` shape (e.g., in the region of about 525-575 nm) occurs because of a decrease in the amount of hemoglobin present which absorbs light strongly over this region”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reason for the changing light source of Ermakov to incorporate the hemoglobin threshold characteristic of Freeman, because there is a shift in color of the object, which would require a different wavelength of light (Paragraph 0109 of Freeman).

Regarding claim 26, Ermakov further teaches wherein the processor is further configured to extract preprocessing absorbance of at least one wavelength from the skin spectrum absorbance (Paragraph 0068:  “the characteristic pronounced double-band spectral feature of oxygen-reach blood (HbO) in the reflectivity spectrum in the 540-590 nm range nearly disappears while a weaker, single-band component of oxygen-less blood (Hb) appears in the spectral range around 570 nm after blood flow restriction”), and preprocess the absorbance of the third wavelength based on the preprocessing (Paragraph 0070:  “As a result of these two events, the tissue site is optimally prepared for the reflectivity-based determination of skin carotenoids, since the spectral contributions from Hb and HbO are drastically reduced in the wavelength range critical for the measurement”).

Regarding claim 27, Ermakov further teaches wherein the third wavelength is a blue wavelength; and the at least one wavelength is the blue wavelength or a green wavelength (Paragraph 0040:  “the light source generates light with significant intensities in the wavelength range 350-800 nm, which extends past the absorption range of carotenoids to the deep blue/near UV range and also to the far red/near IR spectral range”:  A specific subsection/intensity of the wavelength range can be considered the specific color wavelengths, which both fall within the 350-800 nm range).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ermakov in view of Hovanes.
Regarding claim 28, Ermakov fails to teach a sensor wherein, the processor is further configured to, in response to the obtained hemoglobin index being greater than or equal to a predetermined threshold value, generate guide information indicating to increase pressure applied to the object, and provide the guide information to a user.  
Hovanes teaches a sensor wherein, the processor is further configured to, in response to the obtained hemoglobin index being greater than or equal to a predetermined threshold value, generate guide information indicating to increase pressure applied to the object, and provide the guide information to a user (Pg. 6:  “The occlusion sensor alternately may detect blood oxygen saturation levels or variations thereof, such that a positive variation or a detected value above a threshold may be used as an indication of blood flow past the tourniquet. In an alternate embodiment, the present invention comprises a method for controlling a surgical tourniquet. The method may include the steps of inflating a pressure cuff to an initial pressure, detecting blood flow past a pressure cuff when blood flows past the pressure cuff, incrementally increasing pressure in the pressure cuff” and Pg. 8: “input/output interface for use with the present invention”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Ermakov to include the increasing pressure cuff of Hovanes, because it allows for the correct levels of blood flow needed (Pg. 6 of Hovanes).

s 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ermakov in view of Kawasaki (EP 1402820 B1).
Regarding claim 29, Ermakov teaches a sensor wherein, the processor is further configured to extract absorbance of a third wavelength from the skin spectrum (Paragraph 0070:  “As a result of these two events, the tissue site is optimally prepared for the reflectivity-based determination of skin carotenoids, since the spectral contributions from Hb and HbO are drastically reduced in the wavelength range critical for the measurement”).
Ermakov fails to teach a sensor wherein the new wavelength is in response to the obtained hemoglobin index being greater than or equal to a predetermined threshold value and correct the extracted absorbance of the third wavelength based on the hemoglobin index.
Kawasaki teaches a sensor wherein the new wavelength is in response to the obtained hemoglobin index being greater than or equal to a predetermined threshold value and correct the extracted absorbance of the third wavelength based on the hemoglobin index (Paragraph 0043:  “hemoglobin variation more than the threshold value is detected and the extracted section data containing such hemoglobin signal is removed from the addition and averaging process, the method of removing noises from the addition and averaging process is not limited to the above method”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Ermakov to use a different wavelength when the hemoglobin index is higher than a threshold taught by Kawasaki, because it helps remove noise that is generally associated with the high values of a hemoglobin index (Paragraph 0043-0044 of Kawasaki).

Regarding claim 30, Ermakov fails to teach a sensor wherein the processor is further configured to correct the absorbance of the third wavelength by using a correction model which defines a relationship between the hemoglobin index and the absorbance of the third wavelength.
(Paragraph 0033:  “detects noise components contained in the hemoglobin signals and removes the extracted section data containing noise components so as not to be used in the addition and averaging process” and Paragraph 0043:  “the hemoglobin signal value is removed as well as the removed hemoglobin signal value is interpolated by the hemoglobin signal values at the nearest both sides of which difference T is less than the threshold value and the interpolated extracted section data can be used for the addition and averaging process”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Ermakov to use the correction method taught by Kawasaki, because it helps remove noise that is generally associated with the high values of a hemoglobin index (Paragraph 0043-0044 of Kawasaki).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Ermakov in view of Harper.
Regarding claim 31, Ermakov fails to teach a sensor wherein in response to the antioxidant level being lower than a predetermined threshold level, the processor is configured to generate recommendation information indicating to increase the antioxidant level and provide the recommendation information to a user.
Harper a sensor wherein in response to the antioxidant level being lower than a predetermined threshold level, the processor is configured to generate recommendation information indicating to increase the antioxidant level and provide the recommendation information to a user (Paragraph 0074:  “For example, if the user performs a blood glucose test and the user's blood glucose level is either lower than 20 mg/dL (or other predetermined threshold) or higher than 500 mg/dL (or other predetermined threshold), a "Low" or a "High" indication is displayed … In such cases, in certain embodiments, an alert screen may be output on the display 210 in which it is recommended that the user contact a healthcare professional or take corrective action, such as carbohydrate ingestion or taking medication, such as insulin”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Ermakov to incorporate the recommendation system of Harper to antioxidant levels, because it allows corrective action to take place (Paragraph 0074 of Harper).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        

/PATRICK FERNANDES/Primary Examiner, Art Unit 3791